       Case 3:20-cr-02399-JLS Document 48 Filed 09/01/21 PageID.95 Page 1 of 1




 1
 2
 3
 4
                          UNITED STATES DISTRICT COURT
 5
                        SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                 Case No.: 3:20-CR-2399-JLS
 8         Plaintiff,
                                               ORDER GRANTING THE JOINT
 9         v.                                  MOTION TO CONTINUE THE
                                               MOTION HEARING AND TRIAL
10   LUIS NUNO URIARTE,                        SETTING
11         Defendant.
12
13        Upon motion of the United States of America, by and through its counsel, Randy
14 S. Grossman, Acting United States Attorney, and Eric R. Olah, Assistant United States
15 Attorney, and Defendant Luis Nuno-Uriarte, through counsel Erik Bruner, and for good
16 cause shown:
17        The parties have lodged a signed plea agreement and a change of plea hearing is
18 scheduled for September 29, 2021. Based on these facts, the Court finds that the ends
19 of justice served by the continuance outweigh the best interest of the public and the
20 defendant in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7).
21        IT IS HEREBY ORDERED that the Joint Motion to Continue is GRANTED,
22 and the Motion Hearing and Trial Setting previously set for September 10, 2021 is
23 continued to October 8, 2021 at 1:30 p.m.
24        IT IS SO ORDERED.
25
     Dated: September 1, 2021
26
27
28
